— Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered February 11, 1988, convicting defendant upon his plea of guilty of two counts of the crime of robbery in the first degree.
On this appeal, the only issue raised by defendant is whether the concurrent prison sentences he received of 4 to 12 years upon his plea of guilty were harsh and excessive. In rejecting his claim, we note that at the time of his plea no promises were made other than that the senteiices imposed would be made to run concurrently. The sentences were well within the statutory guidelines and the plea was in full satisfaction of a five-count indictment. Under these circumstances, and given the nature of the crime involved, we find no abuse of discretion by County Court in the sentences it imposed (see, People v Honsinger, 162 AD2d 877, lv denied 76 NY2d 894; People v Dean, 155 AD2d 774, lv denied 75 NY2d 812).
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed.